DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 03/17/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2022.

A preliminary amendment was filed on 10/25/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2009/0074832 (Zussman et al) in view of US 2013/0302896 A1 (Northwestern University).

Zussman et al teach a scaffold comprising a porous material comprising protein fibers which have a first surface, second surface, and a thickness between them ( [0010], [0014], [0146]. The polymer 
Regarding claim 2, In another patent related to tissue growth scaffold materials, Northwestern University teaches that the plant protein can be selected from soy protein isolate, wheat gluten, com zein, and pea ptrotein ([0005], [0007]). 
With regard to claim 3, Zussman et al discloses that the fibers of the scaffold have a diamteter between 0.5 and 5 um ([0160]).
Regarding claim 4, Zussman et al fails to explicitly recite a scaffold thickness between 500 um and 2000 um. However, Northwestern University sets this out at [0005] and [0007], and further that the plant protein scaffold is porous. 
Zussman et al discloses that the average pore size of the first surface is between 1 um and 20 um in diameter at [0014]. 
With regard to claims 7 and 8, the gradient in pore size is continuous (linear) as set out at [0030], and [0170]. However, as pointed out in [0030], this gradient does not have to exist on the entire structure. Those sections not including a linear gradient would therefore have a non-linear pore size gradient.
Regarding claim 9, Zussman et al teaches that the scaffold is capable of supporting cell growth at [0010] and [0201].
This scaffold can further comprise at least one cell by seeding it ([0020]).
With regard to claim 11, Zussman et al teach a scaffold further comprising at least one material selected from the group consisting of fibroectin, laminin, collagen, glycoprotein, thrombospondin, 
Finally regarding claim 12, Zussman fails to explicitly teach the inclusion of the added materials listed in that claim. However, Northwestern University teaches the inclusion of PCL, PLA, PGA, PLGA polyaniline, PEO at [0005],  and [0007].
Those of ordinary skill in the art would have found it well within their skill to modify the tissue scaffold of Zussman et al, with the plant protein fibers , scaffold thickness and added compounds as taught by Northwester University its tissue scaffold with a reasonable expectation of similar tissue growth characteristics as claimed herein. Therefore, the instantly claimed tissue scaffold would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Zussman et al in view of Northwestern University.

Conclusion
No claims are allowed.

				Correspondence



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz